Detailed Action

1.	This Office Action is responsive to the Preliminary Amendment filed 07/18/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.	The disclosure is objected to because of the following informalities:
On page 1, paragraph [0001], the cited copending/parent applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,827,319.  

For example:
Instant application 17/087,540
US Patent 10,827,319
Claim 1. A method comprising:




receiving, by an application on a device, content corresponding to an extension application;








displaying a user interface of the extension application in a container within a view of the application, the user interface comprising the content; and



displaying an expanded view of the user interface in response to a user input with respect to the container, wherein the expanded view of the user interface overlaps at least a portion of the view external to the container and the user interface is configured to provide dynamic output from the extension application.
Claim 1. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
receiving, by a first messaging application (app) on a first device, a message and metadata from a second device, the message including content created by a second extension app that operated with a second messaging app on the second device; 
launching a first extension app, when the first extension app is installed on the first device, in response to receiving the content, the first extension app being identified for launching by an app identifier in the metadata; and 
displaying, after the launching, a user interface of the first extension app within a message container within a message transcript of the first messaging app, wherein the user interface is configured to provide output, which is dynamic, from the first extension app in the message container.

Claim 12. The non-transitory machine readable medium of claim 11, wherein the live dynamic output changes in response to user input received in the message bubble, a compact view of the first extension app, or in an expanded view of the first extension app.


8.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 10,827,319 substantially contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

9.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,395,110.  

For example:
Instant application 17/087,540
US Patent 11,395,110
Claim 1. A method comprising:
receiving, by an application on a device, content corresponding to an extension application;
displaying a user interface of the extension application in a container within a view of the application, the user interface comprising the content; and

displaying an expanded view of the user interface in response to a user input with respect to the container, wherein the expanded view of the user interface overlaps at least a portion of the view external to the container and the user interface is configured to provide dynamic output from the extension application.
Claim 1. A method comprising:
receiving, by a message application on a device, a message including content corresponding to an extension application;
displaying a user interface of the extension application in a message container within a message transcript of the message application, the user interface comprising the content; and
displaying an expanded view of the user interface in response to a user input with respect to the message container, wherein the expanded view of the user interface overlaps at least a portion of the message transcript external to the message container and the user interface is configured to provide dynamic output from the extension application.


10.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,395,110 substantially contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yip et al. (US 2017/0359281 A1), hereinafter Yip.

13.	As to claim 1, Yip teaches a method comprising:
receiving, by an application on a device, content corresponding to an extension application (i.e., receive a message with content created by an extension app, such as a remote extension app operating in conjunction with a messaging app on a sending device) (Yip, paragraphs [0009] and [0088]);
displaying a user interface of the extension application in a container within a view of the application, the user interface comprising the content (i.e., displaying the content in a message container, such as a message bubble within a message transcript in the messaging app and then receiving a selection of the message container) (Yip, paragraphs [0009] and [0088]); and
displaying an expanded view of the user interface in response to a user input with respect to the container, wherein the expanded view of the user interface overlaps at least a portion of the view external to the container and the user interface is configured to provide dynamic output from the extension application (i.e., after downloading and installing the extension app, the extension app is launched and the content and other data used or created by the remote extension app is passed to the extension app by the messaging app, and the extension app is displayed in either a compact or expanded view and the content created by the remote extension app is displayed within that view) (Yip, paragraphs [0009], [0088] and [0115]).

14.	As to claim 2, Yip teaches the method of claim 1, wherein the content corresponding to the extension application is received by the application via an inter-process communication (Yip, Figs. 23A-C, paragraph [0005]).

15.	As to claims 3-5, Yip teaches the method of claim 1, wherein receiving, by the application on the device, the content corresponding to the extension application further comprises: receiving, by the application on the device, metadata and the content corresponding to the extension application, wherein the content associated with the metadata, wherein the extension application is identified by an extension application identifier in the metadata (i.e., In addition, the communication device can also receive the metadata which can include a message bubble identifier, session identifier and an extension app identifier and other data such as …) (Yip, paragraph [0088]).

16.	As to claims 6-7, Yip teaches the method of claim 1, wherein the expanded view of the user interface comprises a selector for receiving a user selection, wherein the user selection corresponds to the content (i.e., the start-up user interface of the polling extension app can display a set of suggested or recent poll questions or both; this is shown in the expended view of the polling extension app in Figs. 23B and 23C.  In Fig. 23D, the user interface has transitioned to a poll question entry phase after the user has selected the “start a poll” button) (Yip, Figs. 23A-H, paragraphs [0088] and [0115]).

17.	Claims 8-20 are corresponding device and non-transitory machine-readable medium claims that recite similar limitations as of method claims 1-7 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

18.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

19.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441